Exhibit 10.1

MORTGAGE LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Loan Agreement”) is entered into effective this 5th
day of July, 2012 (the “Effective Date”), by and between SOUTHERN HEALTH
CORPORATION OF HOUSTON, INC., a Georgia corporation (“Borrower”) and STILLWATER
NATIONAL BANK AND TRUST COMPANY (“Lender”).

RECITALS

WHEREAS, Borrower has requested that Lender extend certain credit and related
financial accommodations including a loan of $9,975,000 to Borrower in
connection with the refinancing of, and the making of certain capital
improvements to, Borrower’s real estate and related improvements in Houston,
Mississippi (the “Mortgage Loan”);

WHEREAS, Lender has agreed to accommodate the request from Borrower for the loan
subject to the provisions of this Loan Agreement including the receipt of
certain guaranties; and

WHEREAS, (i) SunLink Healthcare, LLC, a Georgia limited liability company
(“Healthcare”), and SunLink Health Systems, Inc., an Ohio corporation
(“SunLink”) are each willing to separately guarantee 100% of the indebtedness
and obligations of Borrower to Lender pursuant to their respective guaranties of
even date herewith and (ii) the United States Department of Agriculture is
willing to guarantee 70% of the Mortgage Loan pursuant to a USDA 70% Guaranty
Agreement; and

WHEREAS, concurrently herewith Lender is also extending certain credit to
Borrower pursuant to a separate Working Capital Loan Agreement for a loan of up
to one million dollars for working capital and similar general corporate
purposes dated as of an even date herewith with such loan evidenced by a
revolving promissory note;

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which the parties hereto acknowledge, Borrower and
Lender hereby agree as follows:

LENDING AGREEMENT. Subject to the terms and conditions hereinafter set forth,
Lender agrees to lend to Borrower, and Borrower agrees to borrow from Lender the
sum of NINE MILLION NINE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100THS DOLLARS
($9,975,000.00) (the “Loan Commitment”), to be used by Borrower solely for the
purposes of (a) refinancing Borrower’s existing real estate mortgages and/or
deeds of trust; (b) allowing Borrower to fund EIGHT HUNDRED FIFTY THOUSAND
DOLLARS AND NO 100THS DOLLARS ($850,000.00) to the Construction Escrow Account
(defined in Section 4.3) to finance a portion of the cost of constructing a
medical office building (“MOB”) as reflected in the Construction Budget (defined
in Section11.2.5), all in connection with two parcels of real property and
improvements located in Houston, Chickasaw County, Mississippi described at
Exhibit “A” hereto (the “Property”); and (c) paying all fees and expenses
required to be paid by Borrower hereunder.



--------------------------------------------------------------------------------

BORROWER’S NOTE. Borrower will execute and deliver to Lender a term promissory
note of even date herewith in form and substance and payable on terms approved
by Lender (the “Mortgage Note”) having the following terms:

Amount. The principal face amount will be NINE MILLION NINE HUNDRED SEVENTY-FIVE
THOUSAND AND NO/100THS DOLLARS ($9,975,000.00).

Interest. The Mortgage Note will bear interest at the interest rate equal to the
greater of (a) six percent (6.0%) per annum; or (b) the Prime Rate plus one and
one half percent (1.5%) per annum, which rate will be prospectively adjusted on
June 30, 2012 and on the last day of every third month thereafter to reflect any
change in the Prime Rate as in effect on such date (the “Interest Rate”). “Prime
Rate” means the Prime Rate as published in the “Money Rates” Section of the Wall
Street Journal, which rate is not necessarily the lowest rate of interest
charged by Lender. All interest on the Mortgage Note shall be calculated for the
actual number of days elapsed at a per diem charge based on a year consisting of
360 days.

Payments.

 

  1.1.1. Regular Payments. Commencing August 1, 2012 and on the 1st day of each
month thereafter, Borrower will make equal monthly payments in an amount
sufficient to fully amortize principal and interest over the remaining term of
the Mortgage Note at the Interest Rate. The payment amount will be adjusted each
time the Interest Rate is adjusted to reflect the change in the Interest Rate.

 

  1.1.2. Additional Payments. The first $500,000.00 of the incentive payments
received by Borrower after the Effective Date pursuant to the Health Information
Technology for Economic and Clinical Act of 2009 (the “EHR Payments”), the terms
and conditions of which are more particularly described at 42 U.S.C. §
1395ww(n), 42 C.F.R. § 495.104, et seq., 75 FED. REG. 44314, will be paid by
Borrower to Lender within five (5) days of Borrower’s receipt thereof to be
applied to the outstanding balance owing under the Mortgage Note. Unless a
Default shall have occurred and then be continuing, Borrower will be entitled to
use EHR Payments in excess of $500,000.00 in Borrower’s sole and absolute
discretion. If a Default shall have occurred and then be continuing, all EHR
Payments after and during such Default will be paid by Borrower to Lender within
five (5) days after Borrower’s receipt thereof to be applied by Lender to reduce
the outstanding principal balance of the Mortgage Note.

 

  1.1.3.

Prepayment Premium. Borrower will have the right to prepay the Mortgage Note in
whole or in part at any time and from time to time with interest accrued to the
date of prepayment on the amount prepaid, conditioned upon ten (10) days prior
written notice to Lender of Borrower’s intent to prepay the Mortgage Note
accompanied by delivery of the “Prepayment Premium” (defined below) to Lender.
The

 

2



--------------------------------------------------------------------------------

  “Prepayment Premium” shall be equal to five percent (5.0%) of the amount of
the outstanding principal balance of the Mortgage Note being repaid as of the
date of the prepayment if such prepayment date is on or before the fifth
anniversary date of the Mortgage Note. No Prepayment Premium shall be due for
prepayment made after the fifth anniversary of the Mortgage Note or prepayment
made from EHR Payments.

Maturity. The entire unpaid principal balance plus all accrued interest owing on
the Mortgage Note shall be due and payable on July 5, 2027 (the “Maturity
Date”).

Advances. The Loan Commitment will be fully funded under the Mortgage Note upon
the satisfaction of the conditions set forth in Section 7 below.

RECOURSE. The Loan Commitment will be full recourse to Borrower under the
Mortgage Note, full recourse to SunLink and Healthcare under their guaranties,
and limited recourse to USDA under its guaranty.

COLLATERAL SECURITY. The performance of all covenants and agreements contained
in this Loan Agreement and in the other documents executed or delivered as a
part of this transaction and the payment of the Mortgage Note and all renewals,
amendments and modifications thereof, all interest thereon and expenses of
collection thereof shall be secured by the following:

Deed of Trust. Borrower shall grant Lender a first priority lien covering the
Property together with all buildings, fixtures and improvements now or hereafter
located thereon to be evidenced by a deed of trust in form and substance
approved by Lender (the “Deed of Trust”).

Assignment of Rents. Borrower shall grant Lender a first priority security
interest in all of Borrower’s leases and rents with respect to the Property
pursuant to the terms of an assignment of leases and rents covering the Property
in form and substance approved by Lender (the “Assignment of Rents”).

Security Interest. Borrower shall grant Lender (i) a first priority security
interest covering all of Borrower’s medical equipment, furniture, hospital beds,
kitchen equipment and supplies, computer equipment, computer hardware, computer
software, computer software licenses, general intangibles, and all other
tangible personal property, whether now owned or hereafter acquired, and all
proceeds, products, rents, profits and income from the sale thereof (the
“Equipment”); (ii) a first priority security interest covering the Borrower’s
Account No. xxxxxxx (the “Construction Escrow Account”), and Account No.
xxxxxxx, a restricted account for the USDA origination and guaranty fee (the
“USDA Fee Account”), both maintained by Borrower with Lender (together, the
“Mortgage Accounts”), (iii) a second priority security interest in all of
Borrower’s other accounts and deposit accounts with Lender, including but not
limited to Account No. xxxxxxx (the “Medicare Account”) and Account No. xxxxxxx
(the “Operating Account”), both maintained by the Borrower with the Lender (all
such accounts collectively, the “Deposit Accounts”), (iv) a second priority
security interest in Borrower’s goods, chattels, revenue, income, certificates
of title, medical supplies, and equipment (collectively, the “Goods”), and (v) a
second priority security interest in Borrower’s accounts receivable, government
and non-government health care accounts receivable, including but not limited to

 

3



--------------------------------------------------------------------------------

health-care-insurance receivables, contract rights and inventory whether now
owned or hereafter acquired, and all proceeds, products, rents, profits, and
income therefrom (collectively, the “Receivables”). The Equipment, the Mortgage
Accounts, the Deposit Accounts, the Goods and the Receivables are collectively
referred to herein as the “Borrower’s Personal Property”. The security interests
granted shall be evidenced by one or more security agreements in form and
substance approved by Lender (the “Security Agreement”). The lien covering the
Deposit Accounts, the Goods and the Receivables will be subordinate only to the
lien granted by Borrower to Lender in the same collateral to secure the Working
Capital Note, but will be released by Lender upon satisfaction of the following
conditions:

 

  1.1.4. Lender’s commitment under the Working Capital Loan Agreement is
terminated, and

 

  1.1.5. Indebtedness to the Lender under the Working Capital Loan Agreement is
paid in full, provided that, in the event such indebtedness is refinanced with
another lender, Lender shall have consented, no such consent to be unreasonably
withheld, delayed or conditioned, and entered into an appropriate, commercially
reasonable intercreditor agreement with the replacement lender, which
replacement lender would have a senior lien on the Deposit Accounts, the Goods
and the Receivables; and

 

  1.1.6. No Default under this Loan Agreement shall have occurred and then be
continuing.

Stock Pledge Agreement. In support of the unlimited guaranty to be delivered by
Healthcare, Healthcare shall pledge 100% of the stock and ownership interests in
Borrower to Lender, to be evidenced by a Stock Pledge Agreement in form and
substance approved by Lender (the “Stock Pledge Agreement”) and in connection
therewith Healthcare shall deliver to Lender all original stock certificates
(the “Stock Certificates”) together with a stock power endorsed in blank (the
“Stock Power”).

Assignment of Construction Contract. Borrower shall grant Lender a first
priority security interest in Borrower’s interest under the Construction
Contract (as defined in Section 11.2.6) pursuant to an assignment thereof in
form and substance approved by Lender (the “Assignment of Construction
Contract”).

Assignment of Architectural Agreement. Borrower shall grant Lender a first
priority security interest in Borrower’s interest in the Architectural Agreement
(as defined in Section 11.2.7) pursuant to an assignment thereof in form and
substance approved by Lender (the “Assignment of Architectural Agreement”).

Assignment of Plans and Specifications. Borrower shall grant Lender a first
priority security interest in Borrower’s Plans and Specifications (as defined in
Section 11.2.4) pursuant to an assignment thereof in form and substance approved
by Lender (the “Assignment of Plans”).

 

4



--------------------------------------------------------------------------------

GUARANTIES. Payment of the Mortgage Note will be guaranteed as follows:

Unlimited Guaranties. SunLink and Healthcare shall each guarantee payment of all
indebtedness evidenced by the Mortgage Note, to be evidenced by guaranty
agreements in form and substance approved by Lender (respectively, the “SunLink
Guaranty” and the “Healthcare Guaranty”). SunLink and Healthcare are sometimes
referred to hereafter together as the “Guarantors”.

USDA Limited Guaranty. The United States Department of Agriculture or any of the
agencies thereof approved by Lender (individually and collectively, the “USDA”)
shall guarantee 70% of the indebtedness evidenced by the Mortgage Note to be
evidenced by a USDA 70% Guaranty Agreement in form and substance approved by
Lender and USDA pursuant to a certain Conditional Commitment for Guarantee
issued by the USDA, a true and correct copy of which is attached at Exhibit “B”
hereto (the “Conditional Commitment”).

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants that:

Borrower’s Existence. Borrower is, and will continue to be a corporation, duly
incorporated and validly existing under the laws of the State of Georgia;
Borrower has adequate power, authority and legal right to own and hold the
Property; Borrower is or will be, in all material respects, duly authorized,
qualified and licensed under all applicable laws, regulations, ordinances and
orders of public authorities which in any such case is material to the ability
of Borrower to carry on its business in the development, construction,
equipping, operating and leasing of the Property; Borrower has adequate
authority, power and legal right to enter into and carry out the provisions of
this Loan Agreement and other documents contemplated herein and to consummate
the transactions contemplated hereby.

Litigation. All litigation in which the Borrower is involved as of the date
hereof is set forth on Schedule “6.2” hereto. There is no action, suit,
proceeding or investigation pending or threatened against Borrower, or any of
the owners of Borrower which would reasonably be expected to materially
adversely affect Borrower, the Property or any of Borrower’s Personal Property
or materially impair the ability of Borrower to carry on its business
substantially as now conducted or contemplated or result in any substantial
liability above applicable deductibles not adequately covered by insurance.

No Default. The making and performance by Borrower of this Loan Agreement or the
documents to be executed in connection herewith will not violate any material
provision or constitute a material default under any indenture, agreement or
instrument to which Borrower, the Property or any material portion of the
Borrower’s Personal Property is bound or affected.

Ownership. Borrower owns good marketable fee title to the Property, and Borrower
has good title to Borrower’s Personal Property and, upon completion of
construction and/or installation and payment therefor, all of its other
properties and assets, real or personal, tangible or intangible, which are or
are to be constructed, owned, installed, or used in connection with any of the
Property, and none of such properties or assets is or will be subject to any
mortgage, deed of trust, pledge, security interest, encumbrance, lien or charge
of any kind excluding only “Permitted Encumbrances” as set forth at Schedule
“6.4” hereto.

Financial Statements. Except as set forth on Schedule “6.5A” hereto, Borrower’s
and Guarantors’ financial statements heretofore delivered to Lender (“Historical
Financial Statements”) are true and correct in all material respects, have been
prepared in accordance with

 

5



--------------------------------------------------------------------------------

United States generally accepted accounting principles consistently applied
(except in the case of unaudited financial statements, subject to the absence of
financial footnotes and to normal and recurring year-end adjustments that are
not likely to be material in amount) (“GAAP”), and present in accordance with
GAAP the financial condition reflected therein as of the times and for the
respective periods referred to therein. For purposes of this Section 6.5,
“Historical Financial Statements” means those financial statements set forth on
Schedule 6.5B.

Full Disclosure. Neither this Loan Agreement nor any statements or documents of
Borrower referred to herein or delivered by Borrower pursuant to this Loan
Agreement contains any untrue statement of a material fact.

Survival of Representations and Warranties. All covenants, representations and
warranties made herein and under all documents executed pursuant hereto shall
survive the making of the loans hereunder and the delivery of the Mortgage Note
and other instruments executed in connection therewith until complete repayment
of the Mortgage Note and all renewals and modifications thereof. Each request by
Borrower for an advance hereunder shall constitute an affirmation that the
foregoing representations and warranties remain true and correct as of the date
of such request, or if given as of a specific date, as of such date unless
otherwise disclosed, except with respect to financial statements superseded by
subsequent reporting to Lender.

CONDITIONS PRECEDENT TO LOAN. As soon as all of the conditions set forth at
Sections 7.1 through 7.21 hereof have been satisfied, and so long as no Default
has occurred hereunder, Lender will advance the entire Loan Commitment from time
to time, subject to the terms of this Loan Agreement, to be used solely for the
purposes set forth in Section 1 hereof.

Loan Documents. This Loan Agreement, the Mortgage Note, the Deed of Trust, the
Assignment of Rents, the Security Agreement, the Stock Pledge Agreement, the
Stock Certificates, the Stock Power, the Account Collection Agreement, the
Environmental Indemnity, the Building Laws Indemnity, the SunLink Guaranty, the
Healthcare Guaranty, the USDA 70% Guaranty Agreement and all other documents
executed pursuant thereto or in connection therewith as might be required by
Lender (all of the foregoing are referred to herein as the “Loan Documents”)
shall have been duly authorized, executed and delivered to Lender.

Authority. A certificate of the Secretary or Assistant Secretary of Borrower,
SunLink and Healthcare (or other appropriate officer, including in the case of
Healthcare, its sole member) dated as of the Effective Date and certifying to
the following:

 

  1.1.7. A true and correct copy of the corporate (or other) resolutions of such
the applicable entity authorizing the execution, delivery and performance of the
Loan Documents to which such entity is a party contemplated hereby and thereby;

 

  1.1.8. The incumbency, names, titles and signatures of the officers of such
entity authorized to execute the Loan Documents to which such entity is a party.

 

6



--------------------------------------------------------------------------------

Organization. A certificate of the Secretary or Assistant Secretary of Borrower,
SunLink and Healthcare (or other appropriate officer, including in the case of
Healthcare, its sole member) dated as of the Effective Date and certifying to
the following:

 

  1.1.9. A true and correct copy of the Articles of Incorporation or Certificate
of Incorporation or Organization (or the equivalent) of each such entity with
all amendments thereto, certified by the appropriate governmental official of
the jurisdiction of incorporation or organization as of a date not more than
thirty (30) days prior to the Effective Date; and

 

  1.1.10. A true and correct copy of the bylaws (or other constitutive documents
such as a limited liability company operating agreement) for the applicable
entity.

Good Standing. A certificate of good standing for each of Borrower, SunLink and
Healthcare in the jurisdiction of its incorporation or organization and, in the
case of Borrower, its good standing as a foreign corporation in the State of
Mississippi, in each case certified by the appropriate governmental officials as
of a date not more than thirty (30) days prior to the Effective Date.

Title. A title commitment for a $9,975,000.00 mortgagee’s title insurance policy
insuring the first priority status of the Deed of Trust shall have been issued
to Lender by Statewide Title Services, Inc., as agent for Fidelity National
Title Group (the “Title Insurer”) satisfactory to Lender reflecting that fee
simple title in all of The Property is vested in Borrower, reflecting only those
title exceptions approved by Lender and containing affirmative coverage against
materialmen’s liens, an access endorsement, survey coverage, comprehensive
endorsement, a zoning endorsement, a variable rate endorsement, and a tax lot
endorsement, and which removes the creditor’s rights exclusion and the
arbitration provision.

Compliance with Governmental Regulations. Evidence to the satisfaction of Lender
shall have been made available to Lender that (i) the Property complies in all
material respects with all applicable zoning, subdivision, environmental, air
quality, flood hazard, fire safety, planning, building and other governmental
laws, ordinances, codes, regulations or private use restrictions to the extent
any failure to do so would materially adversely affect the ability of Borrower
to carry on its business substantially as presently conducted; (ii) Borrower
holds all material licenses and permits required by law for Borrower to operate
Borrower’s hospital, nursing home and medical office businesses on the Property.

Environmental Report. Lender must have received a Phase I Environmental Report
covering all of the Property reflecting environmental conditions satisfactory to
Lender.

Survey. At Borrower’s expense, an ALTA survey of the Property prepared by a
licensed civil engineer or a surveyor approved by Lender shall have been
delivered to Lender, which shall be prepared within sixty (60) days prior to the
date hereof in compliance with the requirements of Lender.

Appraisal. Lender shall have received an “as-complete” appraisal in form and
substance satisfactory to Lender and reflecting a value for the completed MOB
and all of the existing Property acceptable to Lender.

Origination Fee. Borrower shall have paid or concurrently from the proceeds of
the Mortgage Loan shall pay to Lender a $47,375.00 origination fee, and Borrower
shall have paid to Lender

 

7



--------------------------------------------------------------------------------

for the benefit of the USDA the $209,475.00 USDA origination fee which will be
deposited in the USDA Guarantee Fee Account with Lender subject to the SNB
Security Agreement, on or before the date of this Loan Agreement.

Financial Statements. The financial statements of Borrower, SunLink and
Healthcare as of the end of the most recent quarter shall have been delivered to
Lender.

Tax returns. The filed federal income tax returns for the fiscal year ended
June 30, 2011 for Borrower, SunLink and Healthcare shall have been delivered to
and approved by Lender.

Opinion of Borrower’s Counsel. An opinion from Borrower’s counsel in form and
substance satisfactory to Lender shall have been delivered to Lender as to the
due existence and good standing of Borrower, SunLink and Healthcare, and the due
authorization of the execution and delivery of the Loan Documents, as
applicable, by Borrower, SunLink and Healthcare.

Conditional Commitment. Lender shall have received the fully executed
Conditional Commitment from the USDA having terms and conditions satisfactory to
Lender, together with all documentation satisfactory to Lender evidencing the
USDA’s approval of the substitution of Lender as Lender in the Conditional
Commitment.

Balance Sheet Equity. Lender shall have received documentation satisfactory to
Lender evidencing that Borrower has a minimum of ten percent (10%) tangible
balance sheet equity as of the date of this Loan Agreement. Borrower’s tangible
balance sheet equity will be determined in accordance with USDA requirements.

Site Inspections. The Property shall have been inspected and approved by Lender.

Licenses. Borrower shall have provided Lender with copies of all material
licenses and permits required by law for Borrower to operate Trace Regional
Hospital, Floy Dyer Manor nursing home, and the existing medical office
businesses on the Property.

No Prior Liens. Lender shall have been provided with written documentation
satisfactory to Lender that no liens, other than those in favor of Lender and
those included as Permitted Encumbrances, have been filed against the Property
or Borrower’s Personal Property.

Insurance. Borrower shall have obtained all of the insurance as required by and
in accordance with Section 8 hereof.

Releases. Borrower shall have provided documentation satisfactory to Lender
evidencing the complete release of Borrower from all personal liability owing
under any other lending agreement, indebtedness or similar obligation owing to
any party other than Lender in each case for money borrowed except in connection
with Permitted Indebtedness (defined below).

Chatham Subordination. Chatham Credit Management III, LLC, as agent (“Chatham”)
with respect to the Amended and Restated Credit Agreement dated August 1, 2008
(as amended, restated or otherwise modified from time to time, the “Chatham
Credit Agreement”) shall have delivered to Lender a subordination agreement in
form and substance reasonably approved by Lender and Chatham. For the purpose of
determining compliance with the provisions of Section 10.6 below, the
subordinated indebtedness to Chatham under the Chatham Credit Agreement shall be
disregarded.

 

8



--------------------------------------------------------------------------------

INSURANCE. Borrower shall obtain and maintain during the time stated below the
following insurance policies and comply with the following obligations (those
policies and obligations, collectively, the “Required Insurance”).

Special Perils Insurance. Borrower shall obtain and maintain at all times
property insurance against all risks of loss to the Property customarily covered
by “All Risk” or “Special Perils Form” policies as available in the insurance
market (the “Special Perils Insurance”). Any Special Perils Insurance policy
shall contain a coinsurance waiver and replacement cost value endorsement
without reduction for depreciation. Special Perils Insurance shall cover at
least the following perils:

 

  1.1.11. Building collapse, fire, flood, impact of vehicles and aircraft,
lightning, malicious mischief, mudslide, subsidence, vandalism, water damage,
and windstorm; and

 

  1.1.12. Such other insurable perils as, under good insurance practices, other
commercial property owners from time to time insure against for property and
buildings similar to the Property in height, location, nature, type of
construction, and use; and

 

  1.1.13. The additional expense of demolition and increased cost of
construction including increased cost from any changes in laws on restoration
(which may be subject to a sub-limit for demolition and increased cost of
construction of up to $10,000,000); and

 

  1.1.14. At least one hundred percent (100%) of the replacement value of all
buildings and improvements now or hereafter located on the Property (which may
be subject to a “margin clause” of up to 115% limiting coverage for each item
(building, personal property, etc.) of the value reported on the statement of
value as provided by Borrower to the insurer); and

 

  1.1.15. All tenant improvements and betterments that any of the leases on the
Property require Borrower to insure (the “Insured Leasehold Property”).

Flood Insurance. If any buildings or improvements located on the Property are
located in an area designated as “flood prone” or a “special flood hazard area”
under the regulations for the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, 42 U.S.C. §4001 et seq., Borrower shall obtain
and maintain at all times at least the maximum coverage for the Property
available under the federal flood insurance plan which may be subject to a
“flood blanket” sublimit of up to (i) $25,000,000 with respect to Trace Regional
Hospital and (ii) $10,000,000 with respect to other locations.

Boiler and Machinery Insurance. Borrower shall obtain and maintain at all times
comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against

 

9



--------------------------------------------------------------------------------

physical damage, rent loss, extra expense, and expediting expense on the
Property and the Insured Leasehold Property (the “Boiler and Machinery
Insurance”). The Boiler and Machinery Insurance shall be on a replacement cost
value basis, and, for each accident, shall cover at least the greater of:
(a) Fifteen percent (15%) of full replacement cost of the buildings and
improvements now or hereafter located on the Property; or (b) $500,000.00.

Builder’s Risk Insurance. Borrower shall obtain and maintain during construction
of the MOB builder’s risk insurance for the full completed insurable value of
the MOB written on a “completed value” Form (100 percent non-reporting) or its
equivalent and including an endorsement granting permission to occupy (the
“Builder’s Risk Insurance”). Builder’s Risk Insurance shall cover:

 

  1.1.16. The same perils that Special Perils Insurance must cover with whatever
limits and coverage extensions Lender requires, unless Borrower’s Special Perils
Insurance already includes that coverage; and

 

  1.1.17. Loss of materials, equipment, machinery, and supplies whether on-site,
in transit, or stored offsite, or of any temporary structure, hoist, sidewalk,
retaining wall, or underground property; and

 

  1.1.18. Soft costs, plans, specifications, blueprints, and models to the
extent of $850,000.00; and

 

  1.1.19. Demolition and increased cost of construction, including increased
costs arising from changes in laws at the time of restoration and coverage for
operation of building laws, all subject to a sublimit satisfactory to Lender;
and

 

  1.1.20. Business interruption (delayed opening) on an actual loss sustained
basis and otherwise in compliance with Business Interruption Insurance
requirements.

Business Interruption Insurance. As an extension to Special Perils Insurance,
Flood Insurance, and Boiler and Machinery Insurance, Borrower shall obtain and
maintain business interruption insurance on an “actual loss sustained” basis
(“Business Interruption Insurance”). Borrower shall obtain and maintain Business
Interruption Insurance equal to at least $10,000,000.00. If a Default shall have
occurred and then be continuing, after receipt of any Business Interruption
Insurance proceeds, Lender will be entitled to apply any such proceeds to
indebtedness then owing by Borrower to Lender under this Loan Agreement or the
Working Capital Loan Agreement and within three (3) Business Days therewith will
deposit any excess proceeds into Borrower’s Operating Account. For purposes of
this Loan Agreement, “Business Day” means any day other than (i) a Saturday or
Sunday or (ii) a day on which federally chartered banking institutions are not
required to be open.

 

10



--------------------------------------------------------------------------------

Liability Insurance.

 

  1.1.21. Borrower shall obtain and maintain the following insurance for
personal injury, bodily injury, death, accident, and property damages
(collectively, the “Liability Insurance”);

 

  (a) Public liability insurance, including commercial general liability
insurance;

 

  (b) Owned (if any), hired, and non-owned automobile liability insurance; and

 

  (c) Umbrella liability insurance.

 

  1.1.22. Liability Insurance shall provide coverage of at least one million
dollars ($1,000,000.00) per occurrence and two million dollars ($2,000,000.00)
in annual aggregate. If any Liability Insurance also covers other location(s)
with a shared aggregate limit, the minimum Liability Insurance shall be
increased by two million dollars ($2,000,000.00).

 

  1.1.23. Liability Insurance shall include coverage for liability arising from
premises and operations, elevators, escalators, independent contractors,
contractual liability (including liability assumed under any contracts and
leases), and products and completed operations. Borrower will use commercially
reasonable efforts to cause all Liability Insurance to name Lender as an
“Additional Insured” by endorsement.

Statutory Employees’ Insurance. Borrower shall obtain and maintain workers’
compensation and disability insurance as required by law (“Statutory Employees’
Insurance”).

Fidelity Bonds. Borrower shall obtain fidelity bonds or employee dishonesty
coverage for each employee of Borrower who has or will have access to any of
Borrower’s funds satisfactory to Lender.

Medical Malpractice Insurance. Borrower shall obtain and maintain or cause to be
maintained medical malpractice insurance for each medical professional employed
by Borrower and Borrower shall use commercially reasonable efforts to require
medical malpractice insurance to be maintained by each medical professional not
employed by it working on the Property.

Documentation. Borrower shall provide to Lender the following documentation:

 

  1.1.24. For Special Perils Insurance, Flood Insurance, and Boiler and
Machinery Insurance, and Business Interruption Insurance (collectively,
“Property Insurance”), Borrower shall cause Lender to be named as “Lender Loss
Payee” or “Mortgagee” on a standard noncontributory mortgagee endorsement (or
its equivalent) naming Lender or its designee as the party to receive insurance
proceeds.

 

11



--------------------------------------------------------------------------------

  1.1.25. Borrower shall provide such additional evidence of Lender’s interest
under any Required Insurance as Lender shall reasonably require from time to
time, including the following (the “Evidence of Insurance”):

 

  (a) An ACORD 28 certificate of insurance for all Property Insurance and
Builder’s Risk Insurance; and

 

  (b) A certificate of insurance evidencing Borrower’s Liability Insurance; and
to the extent Borrower can cause the following by commercially reasonable
efforts, such certificate will evidence Lender as an additional insured and
otherwise reasonably evidence compliance with the Liability Insurance
requirements of the Loan Documents.

 

  1.1.26. Borrower shall deliver to Lender, promptly upon issuance and in all
events within ten (10) days of Borrower’s receipt of the applicable policy,
copies of the insurance policies for all Required Insurance, and will use
commercially reasonable efforts to obtain a representation by the carrier or its
authorized representative that such copy is true and correct. Prior to any
policy expiration, Borrower shall deliver evidence of renewal in compliance with
the Loan Documents.

Policy Requirements. Borrower shall obtain all Required Insurance from domestic
carrier(s) authorized to do business in the State of Mississippi and reasonably
satisfactory to Lender with: (a) A claims paying ability of not less than “A”
(or the equivalent) by S&P and one other rating agency satisfactory to Lender;
and (b) “A:X” or better financial strength rating by AM Best. A change in
carrier’s rating under clause (a) or clause (b) shall not constitute a Default
so long as Borrower undertakes commercially reasonable efforts to obtain
substitute coverage from a carrier rated under clause (a) or clause (b) as
promptly as is commercially practicable, taking into account the remaining
policy periods and the cost of such substitute coverage.

Blanket Coverage. Borrower may provide any Required Insurance under a blanket
policy or policies covering the Property and other property and assets, provided
that:

 

  1.1.27. The blanket policy otherwise meets all requirements for Required
Insurance, and, except in the case of Liability Insurance, specifies how much
coverage, and which sublimits, apply exclusively to the Property; and

 

  1.1.28. The amount allocated to the Property equals or exceeds the Required
Insurance.

 

12



--------------------------------------------------------------------------------

Protection of Lender’s Interest.

 

  1.1.29. Borrower shall cause its insurance carrier to agree:

 

  (a) to provide Lender 30 days written notice (10 days prior written notice for
nonpayment of premium) prior to any cancellation, termination or nonrenewal of
the required insurance;

 

  (b) to allow Lender to pay premiums to continue the policy upon notice of
cancellation for nonpayment.

 

  1.1.30. Every Property Insurance policy shall by its terms remain valid and
insure Lender’s interest regardless of any:

 

  (a) Named insured’s act, failure to act, negligence, or violation of
warranties, declarations, or conditions;

 

  (b) Occupancy of use of the Property for purposes more hazardous than those
permitted; or

 

  (c) Exercise of any Lender’s remedies.

If Lender reasonably deems itself insecure, on Lender’s request, Borrower will
be required to make monthly deposits for insurance premiums equal to one-twelfth
(1/12) of the annual charges as estimated by Lender to accumulate with Lender
sufficient funds to pay the insurance premiums thirty (30) days prior to their
due date, such deposits to be held by Lender without interest.

Lender’s Rights; No Liability.

 

  1.1.31. Borrower irrevocably authorizes Lender, at any time, to communicate
directly with Borrower’s insurance carrier(s), broker(s), and tenant(s) about
any Required Insurance.

 

  1.1.32. Any determination or request that Lender makes about any Required
Insurance shall impose no obligation or liability on Lender. Borrower shall not
rely on any such determination or request (or its absence) as an implied or
express representation about the adequacy of Borrower’s insurance. Borrower
acknowledges that any such determination or request would be made solely for
Lender’s own benefit and not for Borrower. Borrower retains sole responsibility
for the adequacy and prudence of its insurance program.

 

  1.1.33. If at any time Lender has not received satisfactory written evidence
that Borrower maintains and has paid for all Required Insurance, then without
limiting Lender’s remedies, Lender may (but shall have absolutely no obligation
to) force place any Required Insurance or take such other actions as Lender
shall deem appropriate to protect its interests. Prior to force placing
insurance, Lender shall give notice to the Borrower. Lender’s costs of doing so
shall constitute loans to Borrower, all of which Borrower agrees will be secured
by the Loan Documents.

 

13



--------------------------------------------------------------------------------

ACCOUNT COLLECTIONS. Pursuant to the Account Collections Agreement, Borrower
will instruct all of Borrower’s account debtors that (a) the point of remittance
for payments remitted by any non-electronic means shall be [Borrower to
designate address]; (b) the point of remittance for electronic payments remitted
by non-Medicare account debtors shall be the Operating Account; and (c) the
point of remittance for all electronically transmitted payments on accounts and
accounts receivable of Borrower payable from any state or the federal government
or any subdivision or agency thereof, including but not limited to Medicare and
Medicaid payments (the “Medicare Electronic Payments”) shall be the Medicare
Account. Borrower will not, without the prior written consent of Lender, revoke
or alter the instructions until such time as all of the indebtedness owing by
Borrower to Lender has been paid in full. Without limiting the foregoing, any
payments received by Borrower other than as set forth above will be deposited or
transferred within five (5) Business Days into the Operating Account. Payments
received by Lender will be processed in accordance with the terms and conditions
of the Account Collections Agreement. Borrower authorizes and directs Lender to
sweep all funds from the Medicare Account to the Operating Account on a daily
basis, and in the absence of a Default, such funds in the Operating Account may
be used by Borrower, all in accordance with the terms of the Account Collections
Agreement. Lender agrees that Lender will not have a right of set off with
respect to the Medicare Account.

COVENANTS. Until payment in full of the Mortgage Note and all renewals and
modifications thereof, and performance of all obligations owing to Lender under
this Loan Agreement and the instruments executed pursuant hereto, unless Lender
shall otherwise consent in writing, Borrower covenants and agrees as follows:

Performance of Obligations. Borrower will promptly and punctually perform all of
the obligations hereunder and under the Loan Documents, and under all other
instruments executed or delivered pursuant thereto.

Information. Borrower will promptly furnish to Lender all reasonably requested
information concerning the Property, the progress of the construction of the MOB
and, the financial status of Borrower and updated budgets and disbursement
schedules relating to the MOB. For each fiscal quarter, Borrower will provide
Lender with a quarterly financial statement of Borrower (signed by an officer of
Borrower charged with such responsibility as having been prepared in accordance
with GAAP) within forty-five (45) days after the end of the fiscal quarter. For
each fiscal year, Borrower will provide Lender with an annual financial
statement of Borrower within one hundred five (105) days after the close of the
fiscal year, certified by an officer charged with such responsibility as having
been prepared in accordance with GAAP. If the date on which quarterly or annual
financial statements would be due is not a Business Day, the date shall be
extended to the next Business Day. The annual financial statements may be
unaudited if Borrower is included within the consolidating statements of
SunLink’s audited annual financial statement. Borrower will provide Lender with
such other financial reports as may be reasonably required by Lender or USDA.
All financial statements will consist of at least a balance sheet, income
statement and statement of cash flow. Financial reports which are not financial
statements shall be prepared in such form as are customarily utilized by
management, including, if applicable, in accordance with GAAP or in such other
form as may be reasonably required by Lender or USDA.

 

14



--------------------------------------------------------------------------------

Guarantor Financial Statements. For each fiscal quarter, Borrower will cause
SunLink and Healthcare to provide Lender with unaudited quarterly financial
statements within forty-five (45) days after the end of the fiscal quarter. For
each fiscal year, Borrower will cause SunLink and Healthcare to provide Lender
with audited annual financial statements within one hundred five (105) days
after the end of the fiscal year. If the date on which quarterly or annual
SunLink or Healthcare financial statements would be due is not a Business Day,
the date shall be extended to the next Business Day. Healthcare’s annual
financial statements may be unaudited if Healthcare is included within the
consolidating statements of SunLink’s audited annual financial statements. All
such financial statements will consist of at least a balance sheet, income
statement and statement of cash flows. SunLink’s financial statements will also
include a statement of shareholders equity. All financial statements will be
certified by an officer charged with such responsibility as having been prepared
in accordance with GAAP. Borrower will cause SunLink and Healthcare to provide
Lender with such other financial reports of SunLink and Healthcare as reasonably
may be required by Lender or USDA. With respect to financial reports of SunLink
or Healthcare that are not financial statements, such reports shall be prepared
in such form as are customarily utilized by management, including, if
applicable, in accordance with GAAP or in such other form as may be reasonably
required by Lender or USDA. As to SunLink, SunLink’s quarterly report on Form
10-Q and annual report on Form 10-K as required to be filed with the United
States Securities and Exchange Commission shall be satisfactory as to form for
SunLink Financial Statements and the filing thereof with the SEC via the EDGAR
system shall constitute the provision thereof to Lender.

Tax Returns. Borrower will cause to be provided to Lender and, as required,
USDA, copies of annual filed federal tax returns for Borrower, SunLink and
Healthcare (or any consolidated return with respect to one or more of them) for
each year on or before the Submission Deadline. “Submission Deadline” is defined
as the date which is fifteen (15) days after the Filing Deadline. “Filing
Deadline” is defined as the deadline for the filing of such tax returns
established by the Internal Revenue Code (the “IRC”) for Borrower (or SunLink so
long as Borrower is part of a SunLink consolidated group) for the immediately
preceding calendar year. If Borrower (or SunLink so long as Borrower is part of
a SunLink consolidated group) (i) timely files an application for an extension
of the Filing Deadline with the Internal Revenue Service (“IRS”); (ii) timely
pays any estimated tax liability and satisfies any other requirements
established by the IRC in order to qualify for an extension of the Filing
Deadline; and (iii) provides Lender with a copy of such filed application for an
extension of the Filing Deadline, evidence of the payment of any estimated tax
liability, and documentation satisfactory to Lender evidencing compliance with
any other requirements of the IRC on or before the Submission Deadline, Borrower
(or SunLink so long as Borrower is part of a SunLink consolidated group) will
thereafter provide Lender with a copy of the filed tax return on or before the
date which is fifteen (15) days after the extended Filing Deadline. Borrower
hereby represents, warrants, covenants and affirms to Lender that all tax
returns now or hereafter provided by Borrower, SunLink and Healthcare to Lender
are and will be true and correct copies of the original tax returns filed with
the IRS. The delivery by Borrower, SunLink and Healthcare of each tax return to
Lender shall constitute a reaffirmation that such tax return is a true and
correct copy of the original tax return filed with the IRS.

 

15



--------------------------------------------------------------------------------

Accounts Receivable Reports. Commencing on July 20, 2012 and on the 20th day of
each month thereafter, so long as Borrower has a security interest in the
Receivables, Borrower will provide Lender with a monthly accounts receivable
report for Borrower for the immediately preceding calendar month.

Financial Covenants.

 

  1.1.34. Debt Service Coverage Ratio. Borrower will maintain a Debt Service
Coverage Ratio of at least 2.85 to 1.00 during the term of the Mortgage Note and
all renewals and modifications thereof. The ratio will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter. “Debt Service Coverage Ratio”
means (i) Borrower’s net earnings, plus interest expense, plus depreciation
expense, plus amortization expense, plus income tax expense, less EHR Payments,
all for the immediately preceding one (1) fiscal quarter, divided by
(ii) Borrower’s scheduled principal payments on term debt, plus scheduled
capital lease payments for the succeeding one (1) fiscal quarter plus interest
expense for the immediately preceding one (1) fiscal quarter. The number of
fiscal quarters used in each component of the ratio shall increase by one
(1) for each subsequent testing period, up to a maximum of four (4) fiscal
quarters, at which time the Debt Service Coverage Ratio shall thereafter be
tested on a four quarter basis.

 

  1.1.35. Fixed Charge Coverage Ratio. Borrower will maintain a Fixed Charge
Coverage Ratio of at least 1.25 to 1.00 during the term of the Mortgage Note and
all renewals and modifications thereof. The ratio will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter. The term “Fixed Charge Coverage
Ratio” means (i) Borrower’s net earnings, plus interest expense, plus
depreciation expense, plus amortization expense, plus income tax expense, less
EHR Payments, all for the immediately preceding one (1) fiscal quarter, divided
by (ii) Borrower’s scheduled principal payments on term debt, scheduled capital
lease payments for the succeeding one (1) fiscal quarter, plus interest expense,
plus distributions to Healthcare and Net Intercompany Funding (excluding
distributions and intercompany funding from EHR Payments), all for the preceding
one (1) fiscal quarter. The number of fiscal quarters used in each component of
the ratio shall increase by one (1) for each subsequent testing period, up to a
maximum of four (4) fiscal quarters at which time the Fixed Charge Coverage
Ratio shall thereafter be tested on a four fiscal quarter basis. “Net
Intercompany Funding” means (x) the change in receivables from Affiliates during
the test period less (y) the change in payables to Affiliates (excluding changes
in Ordinary Affiliate Indebtedness) during the test period.

 

16



--------------------------------------------------------------------------------

  1.1.36. Liquidity. “Days Cash on Hand” means (i) Borrower’s unrestricted cash
assets reported on Borrower’s balance sheet plus the balance available to be
advanced to Borrower under the Working Capital Note as of the test date divided
by (ii) Borrower’s operating expenses, excluding depreciation and bad debt
expense, for the immediately preceding four (4) quarters divided by 365.
Liquidity will be tested quarterly commencing with the fiscal quarter ending
September 30, 2012 and subsequently as of the last day of every third month
thereafter. For the test dates listed below, Borrower must have a minimum Days
Cash on Hand as indicated below:

 

Test Dates

   Minimum Days Cash
On Hand

9/30/12

   10

12/31/12

   15

3/31/13 and thereafter

   20

 

  1.1.37. Funded Debt to EBITDA Ratio. “Funded Debt to EBITDA Ratio” means
(i) the aggregate outstanding balances of all capital leases and all
interest-bearing and non-interest-bearing notes payable, as of the test date
divided by (ii) Borrower’s net earnings, plus interest expense, plus
depreciation expense, plus amortization expense, plus income tax expense, less
EHR Payments, all for the immediately preceding four (4) quarters,. The ratio
will be tested quarterly commencing with the fiscal quarter ending September 30,
2012 and subsequently as of the last day of every third month thereafter. For
the test dates listed below, the Funded Debt to EBITDA Ratio shall not exceed
the maximum indicated:

 

Test Dates

   Maximum Funded
Debt to EBITDA
Ratio

9/30/12 – 3/31/17

   3.5 to 1

6/30/17 – 3/31/22

   3.25 to 1

6/30/22 and thereafter

   3.0 to 1

Financial Ratios Compliance Certificate. Borrower will provide Lender with a
Compliance Certificate in the form attached hereto as Schedule “10.7” (a
“Financial Ratios Compliance Certificate”) together with all other documentation
as requested by Lender commencing November 15, 2012 and on the fifteenth
(15th) day of every third month thereafter reflecting Borrower’s computation of
the Debt Service Coverage Ratio, the Fixed Charge Coverage Ratio, the number of
Days Cash on Hand, and the Funded Debt to EBITDA Ratio (the “Financial
Covenants”) for the immediately preceding applicable periods.

Litigation. Borrower will promptly furnish to Lender written notice of any
litigation: in which Borrower is involved which may reasonably be expected to
materially adversely affect (i) the ability of Borrower to perform its
obligations under the Loan Documents or (ii) the Property or which relates to
construction of the MOB.

 

17



--------------------------------------------------------------------------------

Construction Standards. Borrower will construct the MOB in compliance with the
Plans and Specifications approved by Lender, and in compliance with applicable
ordinances, building codes, zoning regulations and other governmental
requirements, including but not limited to the Americans with Disabilities Act,
and free from encroachment upon building lines, easements and property lines.
The MOB will be designed utilizing accepted architectural and engineering
practices and will conform in all material respects to applicable federal, state
and local codes and requirements. If applicable, Borrower will require the
architect to certify that the Property complies with the seismic requirements of
Executive Order 12699.

No Liens. Borrower shall not create, assume or suffer to exist any mortgage,
deed of trust, pledge, lien, charge, encumbrance, or security interest on any of
the Property or any of Borrower’s Personal Property, excluding only encumbrances
in favor of Lender and Permitted Encumbrances.

Use of Loan Proceeds. Borrower shall not permit any funds advanced to Borrower
under this Loan Agreement to be used for any purpose other than those purposes
described in Section 1 hereof and those itemized matters disclosed in the
Construction Budget.

Estoppel Certificates. On request by Lender, either verbally or in writing,
Borrower shall furnish promptly a written statement or affidavit, in such form
as shall be satisfactory to Lender, stating the unpaid balance of the Mortgage
Note and that there are no known offsets or defenses against full payment of the
Mortgage Note, or if there are such offsets and defenses, specifying the same.

Payment of Taxes. All taxes, assessments and governmental charges or levies
imposed on Borrower or on Borrower’s assets, income or profits will be paid
prior to the date on which penalties attach thereto unless being contested in
good faith and by appropriate procedures. If Lender reasonably deems itself
insecure, on Lender’s request, Borrower will be required to make monthly
deposits for real estate taxes, assessments and similar charges equal to
one-twelfth (1/12) of the annual charges estimated by Lender or accumulate
authorized funds with Lender to pay such impositions thirty (30) days prior to
their due dates, such deposits to be held by Lender in a non-interest bearing
account.

Books and Records. Borrower will keep and maintain adequate and proper books and
records of accounts in regard to Borrower’s hospital, nursing home, medical
office and related businesses located on the Property, which books and records
shall be sufficient in all material respects to allow the preparation of the
Financial Statements in accordance with GAAP.

Lender’s Access. Borrower shall permit any person designated by the Lender,
including but not limited to Lender’s Inspector, to, in the absence of a
Default, upon 48 hours prior written notice (which may be given by e-mail), and
during normal business hours (i) visit and inspect any of the properties, books
and financial records of Borrower, (ii) enter upon the Property, including the
MOB during and after construction, including to inspect the construction
progress of the MOB and all materials to be used in the construction of the MOB
and to examine the current Plans and Specifications; (iii) examine and to make
copies of the books of accounts and other financial records of Borrower, and
(iv) discuss the affairs, finances and accounts of Borrower with, and to

 

18



--------------------------------------------------------------------------------

be advised as to the same by, its officers. Such inspections may occur no more
often than once per fiscal quarter so long as no Default exists, provided,
however, that during construction of the MOB, Lender’s Inspector may conduct
such inspections with respect to construction of the MOB at such times and
intervals and with such notice as Lender or Lender’s Inspector reasonably deems
appropriate. Lender (or its designee) may conduct audits, at Lender’s cost and
expense, of Borrower’s books of account, records or other papers relating to the
collateral no more frequently than once each quarter unless a Default exists.
Each inspection, visit, audit, examination, or reproduction of books and records
or extracts thereof shall be subject to and conducted in accordance with
applicable law, including all healthcare rules and regulations, including but
not limited to the Health Insurance Portability and Accountability Act (“HIPAA”)
and confidentiality of patient information. Without limiting the foregoing, the
aforementioned limitations on the frequency of and payments of costs and
expenses associated with visits, inspections and/or audits and any notice
requirements shall cease to be applicable when any Default exists and shall not
constitute a limitation on or a waiver of the rights of the USDA under
applicable law.

Post Completion Survey. Immediately after completion of the construction of the
MOB thereon, and if required by the Title Insurer in order for the Title Insurer
to issue the title insurance contemplated by this Loan Agreement, Borrower shall
furnish to Lender, in form and substance acceptable to Lender, a survey of the
Property showing the location of the MOB and all easements on and appurtenant to
the Property in addition to those items shown in any survey required under
Section 7.

No Merger. Borrower will not merge into or with or consolidate with any
corporation, partnership, limited liability company, or other legal entity other
than a merger or consolidation (i) as to which Lender shall have been given
prior written notice, (ii) in which an Affiliate of SunLink is merged into or
with or consolidated with Borrower where Borrower is the survivor and
immediately thereafter and after giving effect thereto Borrower is in compliance
with Section 10.6, and (iii) no Default shall have occurred and then be
continuing. For purposes of this Loan Agreement, “Affiliate” with respect to
Borrower means (i) SunLink, Healthcare and any entity controlled directly or
indirectly by SunLink or Healthcare; (ii) any entity controlled directly or
indirectly by Borrower; (iii) any entity that directly, or indirectly through
one or more intermediaries, subsequently controls Borrower (a “Controlling
Person”); or (iv) any entity which is controlled by or is under common control
with a Controlling Person. As used herein, the term “control” of an entity means
the possession, directly or indirectly, of the power: (A) to vote 50% or more of
the voting securities of such entity (on a fully diluted basis) having ordinary
power to vote in the election of the governing body of such entity or (B) to
direct or cause the direction of the management or policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.

No Sale. Borrower will not sell, lease or convey all or any portion of the
Property, or all or any portion of Borrower’s Personal Property, without the
advance written consent of the Bank and, if required by applicable law, USDA
(such consent not to be unreasonably withheld or delayed); provided, however,
that no advance written consent shall be necessary if no Default then exists or
if such sale, lease or conveyance consists of (i) the sale of inventory in the
ordinary course of business, (ii) the transfer or sale of equipment in
connection with the replacement of such equipment with new equipment of a
similar type and value, or (iii) leases made in the ordinary

 

19



--------------------------------------------------------------------------------

course of business, including but not limited to leases of the MOB or portions
thereof; it being expressly anticipated that Borrower may in the future lease
certain portions of the improvements situated on the Property including the MOB
to third parties, in which instance Borrower shall provide copies of such leases
to Lender.

Business Restrictions. Borrower will not engage in any business other than the
ownership and operation of hospital, nursing home, clinic and medical offices
located on the Property and the provision of services related thereto and
activities ancillary thereto.

Subcontractors. Borrower agrees to furnish or cause to be furnished to Lender a
list of all material subcontractors and suppliers who will provide labor or
materials related to the construction of the MOB, together with the contact
information for all such material subcontractors and suppliers.

Other Information. Borrower agrees to furnish to Lender such other information
concerning the business activities of Borrower, the Property and Borrower’s
Personal Property as Lender might reasonably request.

Inspections. Subject to applicable law, including all healthcare rules and
regulations, including but not limited to HIPAA and confidentiality of patient
information, Borrower will provide Lender with the results of all inspections of
the Property or hospital or nursing home operations, conducted by any local,
state or federal regulatory, licensing or safety agency or entity. Such results
will be provided to Lender within ten (10) days after the end of each calendar
quarter.

Contingent Liabilities. Except with respect to Permitted Contingent Liabilities
as set forth in Schedule “10.23” hereto (“Permitted Contingent Liabilities”),
Borrower will not assume, guarantee, endorse or otherwise become contingently
liable for the obligation of any other person, firm or corporation.

Other Agreements. Borrower will not enter into any agreement or do any act which
reasonably would be expected to cause Borrower to be unable to comply with the
terms of the Loan Documents.

Additional Documents. Borrower agrees to execute and deliver any documents which
are necessary in the reasonable judgment of Lender to obtain, maintain and
perfect the liens and security interests intended to be created by the Loan
Documents or, at Lender’s expense, to enable Lender to comply with any federal
or state law otherwise applicable to Lender.

Other Indebtedness. Except for the indebtedness identified in Schedule “10.26A”
hereto (the “Permitted Indebtedness”), Borrower will not incur any other
indebtedness for money borrowed, capital lease obligations or obligations for
the deferred purchase of property to any party other than Lender, except in the
ordinary course of Borrower’s business, without the prior written consent of
Lender and USDA. Except for indebtedness identified on Schedule “10.26B” hereto
(“Ordinary Affiliate Indebtedness”), indebtedness or liabilities to affiliates
of Borrower, including charges of insurance, accounting and other shared costs,
shall not be considered to be in the ordinary course of Borrower’s business. So
long as no Default has occurred and is continuing, Borrower may also make
intercompany periodic cash management transfers to and from Affiliates if such
transfers are properly accounted for in determining distributions and Net
Intercompany Funding for the purposes of Section 10.6 above.

 

20



--------------------------------------------------------------------------------

Bank Accounts. So long as any indebtedness is owing by Borrower to Lender,
Borrower will maintain with Lender all of Borrower’s bank accounts, including
without limitation the Operating Account, the Medicare Account, the USDA Fee
Account and the Construction Escrow Account; provided, however, Borrower may
maintain (i) a local bank account(s) in Houston, Mississippi into which checks,
cash payments and negotiable instruments may be deposited which will be swept
weekly into one of Borrower’s bank accounts with Lender and (ii) the Medicare
Account may be maintained at Borrower’s current bank until authorization to
change such account to Lender is obtained from Medicare.

Management Fees. Borrower shall pay no fees for management or similar services
to any party, including but not limited to SunLink, Healthcare, or any other
affiliate, parent or subsidiary of Borrower except for management fees set forth
on Schedule “10.28” hereto (“Permitted Affiliate Management Fees”). After the
occurrence and during the continuance of a Default, Borrower will not pay any
Permitted Affiliate Management Fees provided that this section shall not
prohibit Borrower from paying Ordinary Affiliate Indebtedness.

Intercompany Loans; Dividends. Borrower will not make any distributions, loans
or advances of any kind to any party or make or declare any dividend during the
term of the Mortgage Note and all renewals and modifications thereof except that
Borrower may: (i) make intercompany loans to SunLink and/or Healthcare so long
as after making any such loan and giving effect thereto Borrower is otherwise in
compliance with Section 10.6 above; (ii) declare and pay cash dividends if:
(x) at the date of declaration no Default shall have occurred and be continuing
and the net amount of dividends declared and made for the period from July 1,
2012 and ending on the computation date in question shall not exceed eighty
percent (80%) of the net income of Borrower for the period from July 1, 2012 to
such computation date (minus the case of a deficit, the net deficit of Borrower
for such period); (y) Borrower shall have had positive net income after taxes
for the fiscal year preceding the year in which any such dividend is proposed to
be declared or paid; and (z) after giving effect to the declaration and payment
of any such dividend, Borrower shall be in compliance with Section 10.6 above;
(iii) pay or make distributions for Permitted Affiliate Management Fees;
(iv) pay or make distributions for Ordinary Affiliate Indebtedness; and (v) pay
or make distributions for Permitted Contingent Liabilities.

Equal Employment Opportunity. All construction contracts relating to the
Property will comply with Executive Order 11246 entitled “Equal Employment
Opportunity” as amended and as supplemented by applicable Department of Labor
regulations, debarment requirements of 7 CFR part 3017, and the Copeland
Anti-Kickback Act (18 U.S.C. § 874).

USDA Annual Fee Escrow. Commencing on January 20, 2013 and on January 20th of
each year thereafter, Borrower will pay Lender the annual USDA guarantee fee in
the amount of 0.25% of the portion of the outstanding principal balance of the
Mortgage Note guaranteed by the USDA as of December 31st of the immediately
preceding year (the “Annual USDA Fee”) to be deposited in the USDA Fee Account
subject to the Security Agreement, which annual fee will be paid to the USDA on
or before January 31 of each year. If Lender reasonably deems itself insecure,
Borrower will make monthly deposits in the USDA Fee Account on the 20th day of
every month in amounts sufficient to accumulate the entire Annual USDA Fee in
the USDA Fee Account on or before January 20th of each year.

 

21



--------------------------------------------------------------------------------

Environmental Laws. Borrower will observe and comply in all material respects
with applicable laws relating to health, safety, pollution, hazardous materials
or other environmental matters. Borrower will give Lender prompt written notice
of any violation as to any environmental matter by Borrower and of the
commencement of any judicial or administrative proceeding relating to health,
safety or environmental matters (a) in which an adverse determination or result
would reasonably be expected to result in the revocation of or have a material
adverse effect on any operating permits, air emission permits, water discharge
permits, hazardous waste permits or other permits held by Borrower which are
material to the operations of Borrower, or (b) which will or threatens to impose
a material liability on Borrower to any person or which will require a material
expenditure by Borrower to cure any alleged problem or violation.

Environmental Indemnification. Borrower, Healthcare and SunLink shall indemnify
Lender against potential loss from environmental contamination of the Property
in accordance with an Environmental Indemnification Agreement in form and
substance approved by Lender (the “Environmental Indemnity”).

Building Laws Indemnification. Borrower, Healthcare and SunLink shall indemnify
Lender against violation of certain building laws and regulations in accordance
with a Building Laws Indemnification Agreement in form and substance approved by
Lender (the “Building Laws Indemnity”).

SNDAs. Borrower shall use commercially reasonable efforts to cause each tenant
prior to the Effective Date who has leased any space in the Property and shall
cause each tenant who leases any space in the Property after the Effective Date,
in each case, to execute and deliver in favor of Lender, a Subordination,
Non-Disturbance and Attornment Agreement and Estoppel Certificate in form and
substance reasonably satisfactory to Lender (the “SNDAs”).

Maintenance and Covenant against Waste; MEP Inspection. Borrower at all times
shall (a) keep the Property in good order and repair; (b) promptly repair,
restore, replace or rebuild any part of the Property which may be damaged or
destroyed by ordinary wear and tear or by any casualty whatsoever or which may
be affected by any condemnation proceedings or exercises of eminent domain; and
(c) promptly notify the Lender of any damage to the Property in excess of
Twenty-Five Thousand Dollars ($25,000.00). Borrower will not unreasonably defer
maintenance in connection with any mechanical, electrical, plumbing, HVAC, or
other system the failure of which would have a material adverse affect on the
Borrower’s ability to conduct Borrower’s business on the Property. Borrower will
not, without the prior written consent of Lender, commit or suffer any material
waste of the Property and will not commit or suffer any demolition, removal or
material alteration of any of the buildings or improvements considered together
with the fixtures on the Property without the written consent of Lender, which
consent will not be unreasonably refused, conditioned, or delayed.

 

22



--------------------------------------------------------------------------------

USDA Covenants. Borrower agrees to promptly perform and comply with all of the
conditions and covenants contained in the Conditional Commitment, including but
not limited to each of the following:

 

  1.1.38. Capital Expenditures. Commencing with the fiscal year beginning
July 1, 2013 and exclusive of the $850,000.00 funded from the Construction
Escrow Account, Borrower will not make capital expenditures in any fiscal year
in excess of an aggregate amount of $250,000.00 per year without the consent of
Lender, which consent shall not be unreasonably refused, conditioned or delayed.

 

  1.1.39. Debt to Tangible Net Worth Ratio. Commencing on June 30, 2012, and
tested as of the last day of every third month thereafter, Borrower will
maintain a Debt to Tangible Net Worth Ratio of no more than 9.00 to 1.00 during
the term of the Mortgage Note and all renewals and modifications thereof. “Debt
to Tangible Net Worth Ratio” will mean the ratio of (i) Borrower’s total
liabilities divided by (ii) Borrower’s tangible net worth, all as determined in
accordance with GAAP.

 

  1.1.40. Current Ratio. Commencing September 30, 2012 and tested as of the last
day of every third month thereafter, Borrower will maintain a Current Ratio of
at least 1.00 to 1.00 during the term of the Mortgage Note and all renewals and
modifications thereof. “Current Ratio” means the current assets of Borrower
divided by the current liabilities of Borrower computed in accordance with GAAP.

 

  1.1.41. Cash. Borrower will at all times maintain a minimum of $250,000.00 in
cash on hand inclusive of the amounts deposited under all escrows under this
Loan Agreement and minus the amount of any undrawn commitment under the Working
Capital Loan Agreement.

 

  1.1.42. Retained Earnings. Borrower will maintain retained earnings as
verified by year-end financial statements of not less than $4,000,000.00 so long
as the Mortgage Note shall be outstanding or until the Lender and the USDA shall
agree to a lesser amount.

ADMINISTRATION OF CONSTRUCTION ESCROW ACCOUNT. After satisfaction of the
conditions in Section 7, Lender shall advance $850,000.00 of the Loan Commitment
to the Borrower which shall be funded into the Construction Escrow Account from
which Borrower shall be entitled to make draws, subject to the following:

Purpose. The amounts to be drawn shall be used for the sole purposes as set
forth in Section 1 hereof.

 

23



--------------------------------------------------------------------------------

Conditions Subsequent to Escrow Funding. If the following conditions are not
satisfied within 120 days of funding to the Construction Escrow Account, the
Borrower’s right to draw from the Construction Escrow Account shall be deemed
terminated in accordance with Section 11.7 below:

 

  1.1.43. Inspector. Agreements among Lender, Lender’s Inspector (defined
below), Borrower, and Borrower’s contractor shall have been executed and
delivered to Lender.

 

  1.1.44. Soil Testing. A soil test report, the results of which shall be
satisfactory to Lender from Borrower’s architect or engineer stating that the
foundations and structural members of the MOB have been adequately designed
considering soil conditions at the Property shall have been delivered to Lender
and approved by Lender and Lender’s Inspector.

 

  1.1.45. Initial Project Review. Lender’s Inspector shall have performed an
Initial Project Review for construction of the MOB and Borrower shall have
satisfied all requirements reasonably made by Lender’s Inspector as a result of
such review.

 

  1.1.46. Plans and Specifications. Complete copies of the final plans and
specifications relating to the MOB initialed by Borrower and Borrower’s
Architect (the “Plans and Specifications”) shall have been delivered to and
approved by Lender, Lender’s Inspector and USDA. The Plans and Specifications
shall not be changed without the prior written consent of Lender and USDA,
unless such changes do not result in an increase in the Construction Budget or
the guaranteed maximum price set forth in the Construction Contract.

 

  1.1.47. Construction Budget. The Construction Budget must have been delivered
to and approved by Lender, Lender’s Inspector and USDA (the “Construction
Budget”).

 

  1.1.48. Construction Contract; Bonds. A copy of Borrower’s executed
construction contract, which is in a fixed price amount not greater than that
reflected on the Construction Budget, for the construction of the MOB with a
general contractor satisfactory to Lender (the “Construction Contract”) shall
have been delivered to Lender and shall have been approved by Lender, Lender’s
Inspector and USDA, and Borrower shall have executed and delivered to Lender the
Construction Contract Assignment. Borrower shall have also delivered to Lender
written evidence satisfactory to Lender that Borrower has obtained a payment and
performance bond covering the Construction Contract in form and substance
satisfactory to Lender.

 

  1.1.49. Architect’s Contract. A copy of Borrower’s executed architectural
contract (the “Architectural Agreement”), which is in a fixed price amount not
greater than that reflected on the Construction Budget, relating to the MOB,
shall have been delivered to Lender and shall have been approved by Lender,
Lender’s Inspector and USDA, and Borrower shall have executed and delivered to
Lender the Assignment of Architectural Agreement.

 

24



--------------------------------------------------------------------------------

  1.1.50. Building Permit. Borrower shall have obtained a building permit for
the construction of the MOB (the “Building Permit”).

 

  1.1.51. Documents. Lender shall have received the Assignment of Construction
Contract, the Assignment of Architectural Agreement, and the Assignment of
Plans.

Requests for Draws. For each draw under the Construction Escrow Account,
Borrower shall deliver to Lender, a draw request for construction costs in
accordance with the Construction Budget, in form reasonably satisfactory to
Lender (the “Draw Request”), and stating the amount of disbursement requested,
at least ten (10) days before the requested date of disbursement. Each Draw
Request shall be approved and signed by Borrower and Lender’s Inspector and
shall be accompanied by billing statements, vouchers and invoices as required by
Lender or Lender’s Inspector. Lender will release funds from the Construction
Escrow Account for the actual costs incurred for construction of the MOB within
the estimates set forth in the Construction Budget. Each Draw Request will
expressly warrant that the work for which the advance is requested has been
performed in all material respects in accordance with the Plans and
Specifications and is for actual costs incurred for the construction of the MOB
within the estimates set forth in the Construction Budget. Each Draw Request
shall constitute an affirmation made by Borrower that Borrower is not in breach
of its obligations under this Agreement and that no Default, or any event that
with the passage of time would be a Default, has occurred and is continuing.
Each Draw Request shall constitute an affirmation that Borrower’s portion of all
previously incurred construction costs have been paid in all material respects.
Each Draw Request is subject further to the following conditions:

 

  1.1.52. each of the conditions in Section 11.2 shall have been satisfied;

 

  1.1.53. proof, satisfactory to Lender, that all invoices for labor and
materials have been paid, except those contained in the current Draw Request;

 

  1.1.54. a list of every material subcontractor who provided labor and/or
materials relating to the current Draw Request;

 

  1.1.55. lien waivers from the general contractor and each of the
subcontractors contained in the list provided to Lender referenced above in
Section 11.3.2;

 

  1.1.56. lien waivers and/or lien releases from payees under previous Draw
Requests if not previously submitted;

 

  1.1.57. any written approval required from the USDA for Lender to fund the
current Draw Request;

 

  1.1.58. a report signed by Borrower’s Architect, and by Lender’s Inspector,
which shall specify the estimated percentage of completion of the MOB, together
with detailed comments on the specific work performed since the date of the last
report rendered to Lender, and which will certify that all work previously
performed in developing, constructing and equipping the MOB has been completed
in all material respects in accordance with the Plans and Specifications;

 

25



--------------------------------------------------------------------------------

  1.1.59. an endorsement to Lender’s mortgagee’s title insurance policy,
extending the effective date of the policy to the date of the endorsement,
showing no liens of record or additional encumbrances not acceptable to Lender,
and increasing the effective amount of the coverage to the total amount
outstanding under the Mortgage Note;

 

  1.1.60. a foundation survey shall have been delivered within a reasonable time
after completion of the foundation, showing all construction to be within the
property lines and disclosing no encroachments or violations of setback or other
restrictions;

 

  1.1.61. verification that the actual costs in the aggregate of construction of
the MOB do not exceed the aggregate budgeted costs on an itemized basis in any
material respect as shown in the Construction Budget, and such other itemization
and information with respect to such costs as may be requested by Lender;
provided that Borrower may amend the items in the Construction Budget if
(a) Borrower gives Lender written notice thereof, (b) the total amount of the
Construction Budget is not increased, and (c) the total amount of the
Construction Contract is not increased, unless such increases have been
previously approved by Lender, Lender’s Inspector, and USDA in writing;

 

  1.1.62. a schedule, reasonably satisfactory to Lender, of the estimated amount
and time of disbursements of the cash advances to be made hereunder;

 

  1.1.63. evidence, reasonably satisfactory to Lender, that Borrower has
sufficient financial resources to complete the construction and equipping of the
MOB to any extent by which the costs shall exceed the amount of the Mortgage
Note;

 

  1.1.64. if requested by Lender, proof that all materials and equipment
constituting the MOB building or a fixture and any other fixtures incorporated
in the MOB have been purchased so that absolute ownership is vested in Borrower;
and

 

  1.1.65. All of the above information shall be obtained and submitted to Lender
at Borrower’s expense.

Inspection. Lender or USDA may, at Lender’s or USDA’s option, cause the Property
to be inspected by an Inspector designated by Lender (the “Lender’s Inspector”),
at Borrower’s expense, before funding any Draw Request for a reasonable time
prior to funding such Draw Request, and Lender shall not be required to fund any
Draw Request until such examination has been made. Any such inspection shall not
be unreasonably withheld, conditioned, or delayed. Borrower agrees to pay
monthly billings of Lender’s Inspector for inspection services. Notwithstanding
(a) Borrower’s payment of monthly billings to Lender’s Inspector for

 

26



--------------------------------------------------------------------------------

inspection services, and/or (b) any prior written or verbal statements to the
contrary, Borrower acknowledges and agrees that (i) the services provided by
Lender’s Inspector are solely for the benefit of Lender in connection with
Lender’s administration of the loan contemplated hereby; and (ii) Lender’s
Inspector shall owe no duty, contractual or otherwise, to Borrower in connection
with the services provided by Lender’s Inspector to Lender.

Disbursements. The Construction Escrow Account shall be drawn only for payment
of the approved costs of development of the building site and construction and
equipping of the MOB and other costs incidental thereto and approved herein, or,
at the discretion of Lender, such draw may be made by delivering checks to
approved payees whose invoices are entitled to be paid from the proceeds of the
Construction Escrow Account. Notwithstanding the foregoing disbursement
procedure, in the event of a continuing Default hereunder or under the terms of
any of the Loan Documents executed pursuant hereto, Lender may, at its
discretion, make all disbursements to a title company escrow account, and such
title company will draw checks on such account for payment of the items approved
by Lender. Any expense incurred because of the disbursement through a controlled
title company escrow account shall be paid by Borrower.

Retainage. An amount equal to 10% of that portion of each requested disbursement
which is payable to Borrower’s contractor or any subcontractor for work
performed on construction of the MOB or materials delivered to the building
site, shall be retained by Lender (herein called the “Retainage”); provided,
however, Lender shall withhold Retainage only to the extent Borrower has
withheld retainage or is required to withhold retainage under the Construction
Contract. The Retainage shall be disbursed by Lender to Borrower upon the
expiration of thirty (30) days after the completion of the MOB in accordance
with the Plans and Specifications, provided:

 

  1.1.66. a Draw Request shall have been submitted with respect to the
Retainage;

 

  1.1.67. all governmental requirements shall have been satisfied, and a
certificate of occupancy and other certificates evidencing completion of the MOB
shall have been issued, if appropriate;

 

  1.1.68. final endorsements to Lender’s title insurance policy shall have been
issued without reflecting any liens or encumbrances as exceptions to coverage,
and which provides affirmative coverage against liens;

 

  1.1.69. there shall be no Default under this Loan Agreement or any of the Loan
Documents which shall have occurred and be continuing and all other conditions
enumerated in this Loan Agreement shall have been satisfied in all material
respects.

Termination of Drawing Rights. Lender shall not be obligated to fund any Draw
Requests if: (i) any of the Loan Documents is not valid and in full force and
effect; (ii) a Default shall have occurred and then be continuing for thirty
(30) days under the terms of this Loan Agreement or any of the Loan Documents;
(iii) Borrower notifies Lender that Borrower elects not to proceed with
construction of the MOB; or (iv) material issues identified in the initial
project review by Lender’s inspector are not addressed to the good faith and
reasonable satisfaction of Lender’s inspector. Upon termination of drawing
rights, Lender shall be entitled to offset the balance of the Construction
Escrow Account and apply it to the Mortgage Note.

 

27



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS.

Compliance with International Trade Control Laws and OFAC Regulations. Borrower
represents, warrants and covenants to Lender that:

 

  1.1.70. Borrower is not now nor shall Borrower be at any time until after the
Mortgage Note, and all renewals and modifications thereof, is fully repaid a
person with whom a U.S. person, including a financial institution, is prohibited
from transacting business of the type contemplated by this Loan Agreement,
whether such prohibition arises under U.S. law, regulation, executive orders or
lists published by the Office of Foreign Assets Control (“OFAC”) of the
Department of the Treasury of the United States of America (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise;

 

  1.1.71. None of Borrower, Healthcare, SunLink or any person after the
Effective Date who owns a direct interest in Borrower or any person after the
Effective Date who controls any person who owns a direct or indirect interest in
Borrower is now or shall be at any time until after the Mortgage Note, and all
renewals and modifications thereof, is fully repaid a person with whom a U.S.
person, including a financial institution, is prohibited from transacting
business of the type contemplated by this Loan Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders or lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

Borrower’s Funds. Borrower represents, warrants and covenants to Lender that:

 

  1.1.72. Borrower has taken, and shall continue to take until after the
Mortgage Note, and all renewals and modifications thereof, is fully repaid, such
measures as are required by applicable law to verify that the funds invested in
Borrower are derived (a) from transactions that do not violate U.S. law nor, to
the extent such funds originate outside the United States, do not violate the
applicable laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated;

 

  1.1.73.

None of Borrower, Healthcare, SunLink, any person after the Effective Date who
owns a direct interest in Borrower, or any person after the Effective Date who
controls any persons who owns a direct or indirect interest in Borrower, or, to
Borrower’s knowledge, any person providing funds to Borrower (a) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
any crimes which

 

28



--------------------------------------------------------------------------------

  in the United States would be predicate crimes to money laundering, or any
violation of any state or federal anti-money laundering laws; (b) has been
assessed civil or criminal penalties under any state or federal anti-money
laundering laws; and (c) has had any of its/his/her funds seized or forfeited in
any action under any state or federal anti-money laundering laws;

 

  1.1.74. Borrower shall make payments on the loan evidenced by the Loan
Documents using funds invested in Borrower, donations and pledges, grants,
operating revenues or insurance proceeds unless otherwise agreed to by Lender;

 

  1.1.75. As of the Effective Date and at all times during the term of the
Mortgage Note and all renewals and modifications thereof, all operating revenues
are and will be derived from lawful business activities of Borrower or
Borrower’s tenants or other permissible sources under U.S. law; and

 

  1.1.76. On the Maturity Date, Borrower will take all necessary steps to verify
that funds used to repay the Mortgage Note in full (whether in connection with a
refinancing, asset sale or otherwise) are from sources permissible under U.S.
law and to the extent such funds originate outside the United States,
permissible under the applicable laws of the jurisdiction in which they
originated.

DEFAULT. Each of the following shall constitute a default hereunder and under
each of the Loan Documents (“Default”):

Nonpayment of Notes. Failure to make payment when due of any interest on or
principal of the Mortgage Note or the Working Capital Note, or any renewals or
modifications thereof and such failure shall continue for a period of three
(3) Business Days or more after the date due; or

Working Capital Loan Agreement Default. The occurrence and continuance of any
Default (as defined therein) under that certain Working Capital Loan Agreement
as defined therein of even date herewith signed by Borrower and Lender in
connection with the Working Capital Note; or

Chatham Credit Agreement Default. The occurrence of any “Event of Default” (as
defined therein) under the Chatham Credit Agreement which shall have occurred
and then be continuing.; or

Other Nonpayment. Failure to make payment when due of any other amount payable
under the terms of this Loan Agreement or any of the Loan Documents within five
(5) Business Days of the receipt of written demand therefor from Lender (unless
the same or amount thereof is being contested in good faith by Borrower); or

Breach of Covenants. Breach by Borrower in the performance or observance of any
covenant made under this Loan Agreement or any of the Loan Documents, or under
the terms of any other instrument delivered to Lender in connection with this
Loan Agreement, provided that with respect to any such covenants which are
non-monetary in nature, Borrower will have thirty (30) days following receipt of
written notice from Lender to Borrower to cure the breach of such covenant
before such occurrence will constitute a Default hereunder; or

 

29



--------------------------------------------------------------------------------

Creation of Liens. Excepting Permitted Encumbrances, the creation or enforcement
of any lien, deed of trust, pledge, security interest, encumbrances or other
lien (including a lien of attachment, judgment or execution) securing a charge
or obligation affecting any or all of the Property or all or any of Borrower’s
Personal Property which continues more than thirty (30) days following receipt
of written notice from Lender; or

Change of Ownership. Except as permitted in Section 10.18, the assignment, sale,
transfer, encumbrance or conveyance of all or any portion of the Property not
otherwise permitted by the Loan Documents without the prior written consent of
Lender and USDA, or if the ownership of the Property becomes vested in a person
or entity other than Borrower without the prior written consent of Lender and
USDA, or if there is a change in control of Borrower from Guarantor or any other
wholly-owned subsidiary of SunLink which shall guarantee the obligations of
Borrower under the Loan Agreement without Lender’s and USDA’s prior written
consent; or

Liquidation or Disposition of Assets. The liquidation or dissolution of Borrower
or Borrower entering into any partnership, joint venture, syndicate, pool,
operating agreement, or other combination with respect to all of the operations
of the Borrower’s hospital or nursing home whether in a single transaction or a
series of related transactions or the assets or properties of Borrower
substantially as an entirety, or except in the ordinary course of business
(including with respect to the disposition of used or obsolete Equipment), the
conveyance, sale, assignment or lease of any material part of the assets or
business of Borrower, except in all such cases as otherwise provided by this
Loan Agreement (including Sections 10.17 and 10.18), without the prior written
consent of Lender and USDA; or

Judgment. Entry by any court of final, non-appealable judgment (and the
expiration of all appeals) against Borrower and not covered by insurance in
excess of $100,000.00, or an attachment of any property of Borrower which is not
discharged to the reasonable satisfaction of Lender within sixty (60) days
thereof; or

Casualty Loss; Condemnation. Substantial damage or destruction by casualty or
taking by rights of eminent domain of all or any substantial portion of the
Property so as to materially and adversely affect Borrower’s ability to perform
Borrower’s obligations hereunder; or

Variance from Plans and Specifications. Changes in the approved Plans and
Specifications or any other changes in the construction of the MOB by Borrower,
without Lender’s and USDA’s prior written consent unless such changes do not
exceed the amount of the Construction Budget or the guaranteed maximum price
contained in the Construction Contract; or

Work Stoppage. The abandonment or cessation of the work on the MOB for a period
of thirty (30) consecutive calendar days, unless such cessation (but not such
abandonment) shall have been the result of an act of God or other cause, which,
with the exercise of due diligence, Borrower was unable to prevent or overcome;
or

Bankruptcy. The occurrence of any of the following: (i) the institution of
bankruptcy reorganization, liquidation or receivership proceedings by or against
Borrower, SunLink or

 

30



--------------------------------------------------------------------------------

Healthcare or any parent of Borrower or any controlled affiliate or subsidiary
of Borrower which are not dismissed within sixty (60) days after the filing
thereof, or (ii) the making of any assignment for the benefit of creditors by or
against Borrower, SunLink or Healthcare or any parent of Borrower or any
controlled affiliate or subsidiary of Borrower, or (iii) if Borrower, SunLink or
Healthcare or any parent of Borrower or any controlled affiliate or subsidiary
of Borrower becomes insolvent, or (iv) any admission by Borrower, SunLink or
Healthcare or any parent of Borrower or any controlled affiliate or subsidiary
of Borrower of its or their inability to pay debts as such debts mature; or

Termination of Existence. Borrower ceases to be a validly existing Georgia
corporation; or

Governmental Requirements. The issuance of any order, decree or judgment
pursuant to any judicial or administrative proceeding declaring that the
Property, the MOB, the construction of the MOB, or the operation of the Property
(including the MOB) is in material violation of any federal, state or local law,
ordinance, rule or regulation which in any such case would materially adversely
affect Borrower’s business; or

Representations. Any representation, warranty, statement, certificate, schedule
or report made or furnished to Lender by Borrower proves to be false or
erroneous in any material respect at the time of the making thereof, and
Borrower fails to take or cause to be taken corrective measures with respect to
such representations or warranties satisfactory to Lender within thirty
(30) days after written notice by Lender, and such corrective measures are not
completed to Lender’s satisfaction within sixty (60) days after such written
notice is given; or

Loan Documents. Any of the Loan Documents cease to be valid, legally binding or
enforceable which renders such documents inadequate for the realization of the
material benefits intended to be provided thereby; or

Revocation of Authorization. (i) The revocation by Borrower of any of the
authorizations contained in the Account Collection Agreement to sweep daily all
funds contained in the Medicare Account into the Operating Account; or (ii) the
revocation or modification of any authorization or instruction to any of
Borrower’s account debtors in a manner inconsistent with the Account Collection
Agreement (Lender agrees that it must honor any such revocation by Borrower
described in this Section 13.18 notwithstanding the fact that any such
revocation constitutes a Default hereunder); or

Loss of Licenses. The suspension or termination of any of Borrower’s licenses or
permits which are required by law and which suspension or termination would
materially adversely affect Borrower’s ability to operate Borrower’s hospital,
nursing home, medical offices and related businesses on the Property
substantially as presently conducted; or

Certificate of Completion. The failure of Borrower to obtain and provide Lender
with a copy of a certificate of substantial completion of the MOB from
Borrower’s general contractor on or before March 31, 2013 except in the case of
any delay resulting from any act of God, strike or labor disturbance, shortage
of materials, change in law, regulation or governmental restriction or other
cause beyond the reasonable control of Borrower; or

 

31



--------------------------------------------------------------------------------

REMEDIES. On the occurrence of a Default, as defined in Section 13 of this Loan
Agreement, Lender may, at its option:

Acceleration of Note. Terminate making advances under the Mortgage Note, and the
Loan Documents, and declare the Mortgage Note or any renewals or modifications
thereof to be immediately due and payable whereupon the Mortgage Note or any
renewals or modifications thereof shall become forthwith due and payable without
presentment, demand, protest or notice of any kind, and Lender shall be entitled
to proceed simultaneously or selectively and successively to enforce its rights
under the Mortgage Note, the Deed of Trust, this Loan Agreement, and any or all
of the Loan Documents, and any of the instruments executed pursuant to the terms
thereof, or in connection therewith to evidence or secure the obligations of
Borrower, and all renewals and modifications thereof. Nothing contained herein
shall limit Lender’s rights and remedies available under applicable law.

Selective Enforcement. In the event Lender shall elect to selectively and
successively enforce its rights under any of the Loan Documents, such action
shall not be deemed a waiver or discharge of any other lien, encumbrance or
security instrument securing payment of the Mortgage Note until such time as
Lender shall have been paid in full all sums advanced under the Mortgage Note.
The foreclosure of any lien provided pursuant to the terms of the Loan Documents
without the simultaneous foreclosure of all such liens shall not merge the liens
granted which are not foreclosed with any interest that Lender might obtain as a
result of such selective and successive foreclosure.

Completion by Lender. Subject to applicable law, Lender shall have the right,
but shall not be obligated, to take possession of the Property and proceed to
complete the construction of the MOB according to the Plans and Specifications.
In connection therewith, Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact with the full power of substitution (which appointment
is coupled with an interest and irrevocable) to complete, or cause to be
completed, the MOB in Borrower’s name and shall empower Lender as follows: to
use any funds of Borrower, including any balance which may be held in escrow and
any funds which remain unadvanced under the Mortgage Note for the purpose of
completing the MOB in the manner called for in the Plans and Specifications; to
make changes and corrections in the Plans and Specifications which shall be
deemed necessary or desirable by Lender; to employ such contractors,
subcontractors, agents, architects and inspectors as shall be required; to pay,
settle or compromise all existing bills and claims which are or may be liens
against the Property or any part thereof or may be necessary or desirable for
completion of the work or the clearance of title; to execute all applications
and certificates in Borrower’s name which may be required by any contract
relating to construction of the MOB; and to do any and every act with respect to
construction of the MOB which Borrower may do in its own behalf. It is
understood and agreed that this power of attorney shall be deemed to be a power
coupled with an interest which cannot be revoked. Lender, as Borrower’s
attorney-in-fact, shall also have the power to prosecute and defend all actions
or proceedings in connection with the construction of the MOB on the Property
and to take such action and require such performance as is deemed necessary. At
the time Lender takes possession of the Property, all proceeds to complete
construction of the MOB, and all materials on or near the Property or
improvements shall become the property of Lender to be used in said completion.
The cost of said completion shall become an obligation payable to Lender by
Borrower. Lender is authorized to add all costs necessary to complete
construction of

 

32



--------------------------------------------------------------------------------

the MOB to Borrower’s indebtedness owing to Lender, holding the instruments
executed in connection with this loan as security for the payment thereof,
irrespective of whether the aggregate amount of such costs and the sums
previously advanced hereunder exceed the Loan Commitment.

Cumulative Remedies. The rights and remedies of Lender provided by the Loan
Documents are cumulative and no right or remedy will be exclusive of any other
or of any other right or remedy which Lender might otherwise have by virtue of
the occurrence of a Default and the exercise of any right or remedy by Lender
will not impair Lender’s standing to exercise any other right or remedy.

Deposits; Setoff. Regardless of the adequacy of Borrower’s Personal Property,
any deposits or other sums credited by or due from Lender to Borrower under this
Loan Agreement or the Working Capital Loan Agreement, will at all times
constitute collateral security for all obligations of Borrower to Lender under
this Loan Agreement or the Working Capital Loan Agreement, and, except with
respect to funds in the Medicare Account, which Lender agrees are not subject to
set off, may be set off against any and all liabilities, direct or indirect,
absolute or contingent, now existing or hereafter arising, of Borrower to Lender
under this Loan Agreement or the Working Capital Loan Agreement. The rights
granted by this paragraph will be in addition to the rights of Lender under any
statutory bankers’ lien.

Appointment of Receiver. Lender will be entitled to obtain a court appointed
receiver for the Property without notice to Borrower, SunLink or Healthcare,
which notice is hereby waived.

MISCELLANEOUS. It is further agreed as follows:

Origination. Contemporaneously with the execution, closing and delivery of the
Loan Documents, Borrower will pay Lender a loan origination fee equal to
$47,375.00 and Borrower will pay Lender the USDA guarantee fee of $209,475.00 to
be deposited in the USDA Fee Account subject to the Security Agreement, to be
paid to the USDA.

Expenses. Whether or not advances under this Loan Agreement are actually made,
Borrower agrees to pay all fees, expenses and charges in respect to the loan
contemplated by this Loan Agreement and the Loan Documents, including, without
limiting the generality thereof, the following:

 

  1.1.77. the reasonable fees and out of pocket expenses of legal counsel
employed by Lender in connection with the negotiation and preparation of the
Loan Documents and the closing of this loan;

 

  1.1.78. all expenses incidental to obtaining a first priority Mississippi Deed
of Trust on the Property, abstracting costs, title examination fees, title
insurance premiums, mortgage taxes, documentary stamp taxes, and closing costs;

 

  1.1.79. survey costs, appraisal costs and costs for environmental reports,
soil reports, and structural design reports;

 

33



--------------------------------------------------------------------------------

  1.1.80. recording and filing fees and notary fees;

 

  1.1.81. fees of Lender’s Inspector;

 

  1.1.82. other reasonable fees and expenses involved in the closing of this
loan;

 

  1.1.83. In addition to the legal fees described at Section 15.2.1, all
attorneys’ fees and expenses payable by Lender which are incidental to (a) the
enforcement or defense after the occurrence and during the continuance of a
Default of any or all of the Loan Documents and any instrument executed pursuant
thereto; (b) the negotiation and preparation of any renewals or modifications to
any of the Loan Documents requested by Borrower, SunLink or Healthcare; and
(c) rendering any advice to Lender related to the Loan Documents, and any
transactions contemplated thereby or related to the enforcement or defense
thereof after the occurrence and during the continuance of a Default; and

 

  1.1.84. Borrower’s obligations for fees, costs, expenses and charges under
this Loan Agreement shall be in addition to its obligation to pay the amount of
the non-refundable origination and guarantee fees described at Section 15.1
hereof.

Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally, by next day courier service
or sent by confirming facsimile transmission or by registered or certified mail,
postage prepaid, return receipt requested and addressed as listed below or to
such other address as the party concerned may substitute by written notice to
the other. All notices shall be deemed received on the date of personal delivery
or courier delivery, the date of confirmation of receipt of a facsimile
transmission, or within three days (excluding Saturdays, Sundays and holidays
recognized in the United States) after being mailed:

 

To Borrower:    Southern Health Corporation of Houston, Inc.    900 Circle 75
Parkway    Atlanta, GA 30339    Attn: Mark Stockslager With a copy to:    Smith,
Gambrell & Russell, LLP    1230 Peachtree Street, NE    Suite 3100, Promenade
Two    Atlanta, GA 30309    Attn: Howard E. Turner, Esq.

 

34



--------------------------------------------------------------------------------

To Lender:    Stillwater National Bank and Trust Company    6301 Waterford
Boulevard, Suite 101    Oklahoma City, Oklahoma 73118    Attn: Chief Credit
Officer With a copy to:    Bryan J. Wells and Jared D. Giddens    Conner &
Winters, LLP    One Leadership Square    211 N. Robinson, Suite 1700    Oklahoma
City, OK 73102    Fax No.: (405) 232-2695

Amendment and Waiver. This Loan Agreement and the Loan Documents may not be
amended or modified in any way, except by an instrument in writing executed by
all of the parties thereto; provided, however, Lender may, in writing:
(i) extend the time for performance of any of the obligations of Borrower;
(ii) waive any breach or Default by Borrower; and (iii) waive the satisfaction
of any condition that is precedent to the performance of Lender’s obligations
under this Loan Agreement. In the event of a waiver of a breach or Default by
Lender, such specific breach or Default shall be deemed to have been cured and
not continuing, but no such waiver shall extend to the reoccurrence of the same
breach or Default or any subsequent or other breach or Default or impair any
consequence of such subsequent or other breach of Default.

Non-Waiver; Cumulative Remedies. No failure on the part of Lender to exercise
and no delay in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right
hereunder preclude any other or further right of exercise thereof. The remedies
herein provided are cumulative and not alternative.

Applicable Law. This Loan Agreement, all of the Loan Documents and all other
documents executed pursuant thereto and in connection therewith to evidence or
secure the loans contemplated hereby shall be deemed to be a contract made under
the laws of the State of Oklahoma, except the Deed of Trust and Assignment of
Rents which shall be governed by Mississippi law respectively. Nothing in this
Loan Agreement shall be construed to constitute Lender as a joint venturer with
Borrower or to constitute a partnership among any of such parties.

Descriptive Headings. The descriptive headings of the sections and paragraphs of
this Loan Agreement are for convenience only and shall not be used in the
construction of the terms hereof.

Integrated Agreement. This Loan Agreement, all of the Loan Documents and the
other loan documents executed pursuant hereto or in connection herewith
constitute the entire agreement between the parties hereto, and there are no
agreements, understandings, warranties or representations between the parties
other than those set forth in such documents.

Time of Essence. Time is of the essence of this Loan Agreement.

 

35



--------------------------------------------------------------------------------

Binding Effect. This Loan Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective successors, personal representatives,
legal representatives and assigns.

Third Party Beneficiary. Nothing in this Loan Agreement, express or implied, is
intended to confer on any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Loan Agreement.

Right to Defend. Lender shall have the right, but not the obligation, at
Borrower’s expense, to commence, to appear in or to defend any action or
proceeding (initiated by a third party against Borrower) excluding any insured
medical malpractice suit or claim, purporting to affect the rights or duties of
the parties hereunder and in connection therewith pay out of the funds of the
loan all necessary expenses, including fees of counsel, if Borrower fails to so
commence, appear in or defend any such action or proceedings with counsel
reasonably satisfactory to Lender.

Participation. Lender is authorized to sell participation interests in the loan
evidenced by this Agreement to other financial institutions; and Borrower agrees
that subject to the terms of the agreements of participation, each holder of a
participation interest will be entitled to rely on the terms of the loan
documents executed in connection herewith as if such holder had been named as an
original party to the loan documents. Borrower hereby ratifies and authorizes
the delivery by Lender either before or after closing of any and all financial
and other information regarding Borrower, together with copies of the Loan
Documents, to any potential or actual participant.

Disclosure of Information; Confidentiality. Lender agrees to hold any
confidential information that it may receive from the Borrower, Guarantor or
SunLink pursuant to this Loan Agreement in confidence, except for disclosure:
(a) on a confidential basis to legal counsel, independent public accountants and
other professional advisors of Lender; (b) to regulatory officials having
jurisdiction over Lender; (c) as required by applicable law or legal process
(provided that, in the event Lender is so required to disclose such confidential
information, Lender shall promptly notify Borrower, so that Borrower, Guarantor
or SunLink or any of them may seek a protective order or other appropriate
remedy) or in connection with any legal proceeding between Lender and Borrower,
Guarantor, SunLink or any of them; and (d) to another financial institution in
connection with a disposition or proposed disposition to that financial
institution of all or part of Lender’s interests hereunder or a participation
interest in the Loan, provided that such disclosure is made subject to an
appropriate confidentiality agreement on terms substantially similar to this
Section. For purposes of the foregoing, “confidential information” shall mean
all information respecting the Borrower, Guarantor, SunLink, or any of them,
other than (i) information previously filed by the Borrower, Guarantor or
SunLink with any governmental authority and available to the public, and
(ii) information previously published in any public medium from a source other
than, directly or indirectly, Lender. Use of information by counsel in
enforcement proceedings after Default shall not constitute a prohibited
disclosure of information under this section.

Accuracy of Information. This Loan Agreement has been entered into by Lender
based upon the information, data and representations furnished by Borrower to
Lender, and Lender’s obligation to close and fund the loan is subject to the
continued accuracy of all matters submitted to Lender herewith. By acceptance
hereof, Borrower warrants to Lender that all such information, data and
representations heretofore and hereafter furnished to Lender are true and
correct in all material

 

36



--------------------------------------------------------------------------------

respects, and there is contained therein no untrue statement of a material fact
and this warranty shall be true at the time the Loan is closed and shall survive
closing. There shall be no material change at the time the Mortgage Loan is
closed of the income and expenses of the Property, the financial condition of
Borrower and all other features of the transaction shall be in all material
respects as represented by Borrower to Lender.

Maximum Legal Rate of Interest. Notwithstanding any other provisions of this
Loan Agreement or any of the Loan Documents to the contrary, the total interest
charges incurred by Borrower pursuant to the Mortgage Note shall not exceed the
maximum legal rate of interest under Oklahoma law. If the holder of the Mortgage
Note shall ever be entitled to receive, collect or apply, as interest on the
loans, any amount in excess of the maximum legal rate of interest permitted to
be charged by applicable law, and, in the event any holder of the Mortgage Note
ever receives, collects or applies, as interest, any such excess, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal balance of the Mortgage Note, and if the principal balance is
paid in full, any remaining excess shall be forthwith paid to Borrower. In
determining whether or not the interest paid or payable under any specific
contingency exceeds the highest lawful rate, Borrower and Lender shall, to the
maximum extent permitted, under applicable law: (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest;
(b) exclude voluntary prepayments and the effects thereof; (c) “spread” the
total amount of interest on the Mortgage Note throughout the entire term of the
Mortgage Note so that the interest rate is uniform throughout the entire term of
the Mortgage Note.

No Responsibility of Lender. No acceptance or approval (if any) of the Plans and
Specifications or any changes thereto by Lender or anyone acting on Lender’s
behalf, nor any acknowledgment by Lender or anyone acting on Lender’s behalf,
that the MOB have been developed or constructed in accordance with the Plans and
Specifications, shall in any way be deemed an express or implied warranty or
representation or approval by Lender or any one on behalf of Lender, that such
improvements: (a) are or will be structurally sound, (b) are in good or
workmanlike condition, repair or state of maintenance, (c) have any particular
use or purpose, or (d) have any particular value, and Borrower hereby
indemnifies and holds Lender harmless from any such claims that might be made by
any party. Further, notwithstanding any term or provision of the Loan Documents,
Lender shall not have any obligation or responsibility for the management,
conduct or operation of the business and affairs of Borrower. No provision
hereof or of any of the other Loan Documents shall be construed or interpreted
to create any relationship between Borrower and Lender other than that of debtor
and creditor.

No Leasing or Drilling. Borrower shall not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal or
production of any mineral, natural element, compound or substance from the
surface or subsurface of the Property regardless of the depth thereof or the
method of mining or extraction thereof and agree to defend, indemnify, save and
hold Lender, its officers, agents, servants, employees, successors and assigns
harmless from any and all claims, liabilities, losses or expenses which may be
incurred by Lender, and any and all other expenses or losses, either direct or
consequential, which are attributable, or alleged in any way to be attributable,
to the development and exploitation of mineral rights in, on or around the
Property by Borrower or any other party.

 

37



--------------------------------------------------------------------------------

Notice of Title Protection. Lender is obtaining its own title protection in this
transaction, and Borrower should seek competent advice as to whether Borrower
should obtain any additional title protection to protect Borrower.

Jurisdiction and Venue. Borrower hereby submits to the jurisdiction of any state
or federal court located in Oklahoma County, Oklahoma, or Chickasaw County,
Mississippi, as elected by Lender or required by applicable state law, in
connection with any action or proceeding commenced for the collection,
enforcement, or defense of this Loan Agreement, the Mortgage Note, the Deed of
Trust, or any of the other Loan Documents, and hereby waives all objections to
venue or any objections based on the theory of non-convenient forum in
connection therewith.

Counterparts. This Loan Agreement may be executed in two or more counterparts,
each of which will be an original instrument, but all of which taken together
will constitute one agreement.

New Loan. The loan made by Lender to Borrower pursuant to the terms hereof and
the execution of this Loan Agreement do not impose legal restrictions that will
prevent Borrower from complying with 7 USC Section 1983(3) with respect to any
loan obligations held or insured by the USDA, except for the prior written
consent of Lender which consent will not be unreasonably withheld but which
consent will be conditional on the satisfaction of all of Lender’s underwriting
and credit standards, and such other factors as are consistent with prudent
banking practices.

USDA Consent. Borrower and Lender hereby acknowledge and agree that any change,
modification and/or consent negotiated between Borrower and Lender regarding any
terms of this Loan Agreement will not be effective without the prior written
consent of the USDA.

Defined Terms. Capitalized terms defined herein shall have the same meaning in
the Loan Documents unless otherwise defined therein. Certain defined terms are
located in the Sections identified below:

 

Term

  

Section

Affiliate

   10.17

Assignment of Construction Contract

   4.5

Assignment of Plans

   4.7

Assignment of Rents

   4.2

Borrower

   1st Paragraph

Borrower Personal Property

   4.3

Building Laws Indemnity

   10.34

Building Permit

   11.2.8

Business Days

   8.5

Chatham

   7.21

Chatham Credit Agreement

   7.21

Conditional Commitment

   5.2

Construction Budget

   11.2.5

Construction Contract

   11.2.6

Construction Escrow Account

   4.3

 

38



--------------------------------------------------------------------------------

Current Ratio

   10.37.3

Debt to Tangible Net Worth Ratio

   10.37.2

Deed of Trust

   4.1

Default

   11.3

Draw Request

   13

EHR Payments

   2.3.2

Environmental Indemnity

   10.33

Filing Deadline

   10.4

Financial Covenants

   10.7

Financial Ratios Compliance Certificate

   10.7

Funded Debt to EBITDA Ratio

   10.6.4

GAAP

   6.5

Guarantors

   5.1

HIPAA

   10.15

Historical Financial Statements

   6.5

Interest Rate

   2.2

IRC

   10.4

IRS

   10.4

Lender

   1st Paragraph

Lender’s Inspector

   11.4

Loan Agreement

   1st Paragraph

Loan Commitment

   1

Loan Documents

   7.1

Maturity Date

   2.4

MOB

   1

Net Intercompany Funding

   10.6.2

OFAC

   12.1.1

Ordinary Affiliate Indebtedness

   10.26

Permitted Contingent Liabilities

   10.23

Permitted Encumbrances

   6.4

Permitted Indebtedness

   10.26

Plans and Specifications

   11.2.4

Prepayment Premium

   2.3.3

Prime Rate

   2.2

Property

   1

Retainage

   11.6

SNB Security Agreement

   4.3

SNDAs

   10.35

Stock Certificates

   4.4

Stock Pledge Agreement

   4.4

Stock Power

   4.4

Submission Deadline

   10.4

SunLink

   Recitals

SunLink Guaranty

   5.1

Term Loan

   Recitals

 

39



--------------------------------------------------------------------------------

Title Insurer

  7.5

USDA Guaranty

  Recitals

Working Capital Loan Agreement

  Recitals

Working Capital Note

  Recitals

 

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the day and year first above written.

 

SOUTHERN HEALTH CORPORATION OF HOUSTON, INC., a Georgia corporation

By:

 

 

  MARK J. STOCKSLAGER, Assistant Treasurer

(the “Borrower”)

STILLWATER NATIONAL BANK AND TRUST COMPANY

By:

 

 

Name:

 

 

Title:

 

 

(the “Lender”)

 

41